Citation Nr: 0807474	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for residuals, right 
hand injury.

2.	Entitlement to service connection for residuals, right 
ankle injury.

3.	Entitlement to service connection for residuals, left 
great toe injury. 

4.	Entitlement to service connection for otitis media.

5.	Entitlement to service connection for hypertension.

6.	Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated at 10 percent.

7.	Entitlement to an increased rating for tinnitus, currently 
evaluated at 10 percent.

8.	Entitlement to an initial rating in excess of 30 percent 
for a mood disorder with depression, from August 13, 2003.

9.	Entitlement to an initial rating in excess of 50 percent 
for a mood disorder with depression, from November 18, 
2004.

10.	Entitlement to total 
disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by: Michael B. Roberts, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1991 to August 
1991, and from March 1992 to January 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for: (1) residuals, right hand 
injury; (2) residuals, right ankle injury; (3) residuals, 
left great toe injury; (4) otitis media; (5) hypertension, 
and (6) depression, and granted an increased rating for 
bilateral hearing loss to 10 percent, effective from March 
14, 2003, the date of the veteran's claim.  The RO issued a 
notice of the decision in June 2003, and the veteran timely 
filed a Notice of Disagreement (NOD) that same month.  
Subsequently, in August 2003, the RO provided a Statement of 
the Case (SOC), and the veteran timely filed a substantive 
appeal as to all issues.

In November 2003, the RO issued another decision, which 
granted service connection for a mood disorder with 
depression, evaluating it at 30 percent from August 13, 2003, 
the date at which time this disorder became manifest.  Then, 
in May 2005, the RO supplied a Supplemental Statement of the 
Case (SSOC) with respect to all issues, except for the 
evaluation of depression.  

In August 2005, the RO provided yet another decision and 
notice of decision, which elevated the veteran's service 
connected mood disorder with depression from 30 percent to 50 
percent, from November 18, 2004; denied an increased rating 
for service connected tinnitus, assessed at 10 percent; and 
denied total disability based on individual unemployability 
(TDIU).  To this decision, the veteran timely submitted an 
NOD in August 2005, and the RO issued an SOC in May 2006.  
The veteran timely filed a substantive appeal in June 2006, 
and the RO supplied an SSOC as to all issues instantly on 
appeal in May 2007.  

The veteran requested a videoconference hearing on these 
matters.  It was held in December 2007 where the veteran 
presented as a witness before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  At 
this hearing, the veteran indicated that he wished to 
withdraw the issue of service connection for residuals, right 
ankle injury.  (Hearing Transcript at 23).  The Board accepts 
this as a valid withdrawal of this issue, and therefore will 
not adjudicate this matter.  38 C.F.R. § 20.204(a), (b) 
(providing that an appellant may withdraw an appeal on the 
record at a hearing).   

In a December 2007 correspondence, the veteran relinquished 
his right to have the RO consider, in the first instance, 
additional evidence offered.  The Board accepts this as a 
valid waiver of RO consideration.  38 C.F.R. § 20.1304(c)

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
and this was granted in January 2008.

With respect to the veteran's increased schedular and 
extraschedular rating claim for bilateral hearing loss, 
initial higher rating claim for a service connected mood 
disorder with depression, and service connection claims for 
residuals, right hand injury and hypertension, these aspects 
of the appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

As for the veteran's TDIU claim, the Board finds that it 
cannot fully and fairly adjudicate this claim until the 
AMC/RO has completed the actions outlined below in the Remand 
portion of this decision and implemented the Board's grant of 
service connection for otitis media and residuals, left great 
toe injury, to include ingrown toenail.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation); see 
also Holland v. Brown, 6 Vet. App. 443, 445 (1994) (noting 
that "'[t]he appellant's claim for [a TDIU rating] is 
inextricably intertwined with the degree of impairment that 
is ultimately adjudicated,'" quoting Begin v. Derwinski, 3 
Vet. App. 257, 258 (1992)).  As it stands, the veteran's 
current disability ratings do not qualify him for TDIU under 
38 C.F.R. § 4.16(a), and the issues have not yet been 
referred to appropriate officials for consideration of 
extraschedular ratings under 38 C.F.R. § 4.16(b); however, 
the AMC/RO's development, readjudication and compliance with 
the Board's Remand directives below could alter this fact to 
the veteran's benefit.  38 C.F.R. § 4.16(a), (b); see Gurley 
v. Nicholson, 20 Vet. App. 573, 575-76 (2007) (recognizing 
that issues are inextricably intertwined when "any decision 
by the Court on TDIU entitlement could be rendered 
meaningless by an adjudication . . . that awards a higher 
schedular rating that, in turn, may satisfy the requirements 
for an award of schedular TDIU under 38 C.F.R. § 4.16(a)"); 
accord Bowling v. Principi, 15 Vet. App. 1, 6 (2001).  Under 
such circumstances, and to avoid piecemeal decision-making, 
the Board will refrain from adjudicating the veteran's TDIU 
claim at this time, but will also remand it to the AMC/RO for 
reconsideration after it has adjudicated the veteran's other 
claims.  See e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 120 
(2007) (acknowledging that the "Court's case law may require 
remand for a TDIU claim where the higher initial rating claim 
is still before VA").     


FINDINGS OF FACT

1.	The veteran had chronic ear problems during active 
service, diagnosed as otitis media, and post-service 
medical records indicate that he currently has otitis 
media.

2.	The evidence falls at least in relative equipoise as to 
whether the veteran had chronic problems relating to the 
left great toe during service, in particular an ingrown 
toenail, and post-service medical records indicate that he 
has received treatment for the same, recurrent toe 
disorder.

3.	The veteran is in receipt of a 10 percent evaluation for 
his service-connected tinnitus, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.	Service connection for otitis media is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303(b) (2007).    

2.	Service connection for residuals, left great toe injury, 
is reasonably warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(b) 
(2007).    

3.	There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus, 
to include separate 10 percent ratings for each ear.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2006); Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
otitis media and residuals, left great toe injury, to include 
recurrent ingrown toenail, is warranted, and therefore, a 
further discussion of the VCAA duties is unnecessary at this 
time.  

In addition, with respect to the veteran's increased rating 
claim for service connected tinnitus, the United States Court 
of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  That is, the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 

Because the facts as related to this claim are not in 
dispute, and resolution of the appeal depends upon an 
interpretation of the laws and regulations pertaining to the 
maximum schedular evaluations for tinnitus, no reasonable 
possibility exists that VCAA notification would aid in 
substantiating this claim, and therefore, any deficiencies of 
VCAA notice or assistance are moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).
 

II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
An undated SMR reveals that the veteran complained of itching 
and pain in the ears.  After a physical examination, the 
clinician diagnosed the veteran with otitis media, and 
prescribed ear drops.  

September 1992 Chronological Records of Medical Care convey 
that the veteran had ear pain and discharge.  An examiner 
diagnosed him with mild otitis media.  The veteran also 
received treatment for sharp bilateral ear pain and infection 
in October 1992 and December 1992.  He continued to have 
bilateral ear pain and otitis media, as reflected in a 
January 1993 and August 1993 records.      

A June 1992 SMR denotes the veteran's complaints of an 
ingrown toenail, left great toe.  He received a diagnosis of 
mild cellulitis, left foot and left great toe.  Again, as 
noted in a December 1992 SMR, the veteran complained of pain 
relating to his ingrown toenail.     

An April 1993 Report of Medical Examination contains a normal 
clinical assessment of the upper and lower extremities and 
the ears, but September 1993 SMRs note that the veteran 
complained of feeling knots or lumps in the dorsum of his 
right hand with tingling.  He received a provisional 
diagnosis of a cyst.  

In October 1994, the veteran reported having a sore throat, 
and the examiner diagnosed him with otitis media.  

As reflected in his October 1994 Report of Medical 
Examination, the veteran had a normal clinical evaluation of 
the ears, upper extremities and lower extremities.  

Post-service, in November 1999, the veteran received 
treatment for his ingrown toenail of the left great toe, and 
again in January 2001, the veteran was evaluated by a private 
clinician for his ingrown left great toenail.    

In May 2003 statements, the veteran's former comrades, P.K.P. 
and B.L.M., affirmed that during active service, they knew 
that the veteran had received treatment for injuries to the 
left foot, as well as for ear problems.

In a September 2003 letter, P.E.C., a private podiatrist, 
indicated that he had treated the veteran for a recurrent 
ingrown toenail on the left great toe.  He noted that he had 
performed a matrisectomy in an attempt to resolve this 
problem.  As noted in an October 2003 VA medical record, the 
veteran had an ingrown toenail in the left great toe.  

At his October 2004 DRO hearing, the veteran testified that 
during service, he had injured his left great toe after it 
had gotten caught under a wall locker.  (DRO Hearing 
Transcript at 13).  The veteran indicated that he had 
received treatment post-service for the great toe injury, and 
that it caused him pain.  (DRO Hearing Transcript at 14).  

As reflected in February 2005 VA medical records, the veteran 
complained of ear pain and itching.  At this time, he 
received a diagnosis of otitis media.  

At his December 2007 videoconference hearing, the veteran 
testified that his service connected disabilities precluded 
him from engaging in gainful activity, and therefore, a total 
disability rating was warranted on an extraschedular basis.  
(Hearing Transcript at 4).  He indicated that he had worked 
for the postal service from 1998 to 2002, but that his 
disabilities rendered him unable to function on the job.  
(Hearing Transcript at 8).  The veteran stated that he had 
tried to find employment in the previous years, but without 
success, and that he had a claim for Social Security 
disability currently pending.  (Hearing Transcript at 7, ).  
He noted that his hearing loss had worsened gradually since 
he stopped working in 2002.  (Hearing Transcript at 10, 17).  
The veteran conveyed that, with respect to his left great 
toe, he had an in-service injury and some mild ongoing 
problems since that time.  (Hearing Transcript at 23).              

b. Discussion
The Board determines that the evidence weighs in favor of the 
veteran's service connection claim for otitis media under the 
theory of chronicity set forth in 38 C.F.R. § 3.303(b).  In 
particular, the Board notes that on no less than six 
occasions during his active service, between September 1992 
to October 1994, the veteran received treatment for ear 
infections and was diagnosed with otitis media.  Given the 
repetitive and ongoing treatment for this disorder during his 
active service, the Board determines that his otitis media 
qualified as "chronic" at that time.  Because the veteran 
has received a post-service diagnosis of this same disorder, 
in February 2003 and as recently as February 2005, the Board 
grants this claim. 

In a similar vein, the Board determines that the evidence 
falls at least in equipoise with respect to the veteran's 
service connection claim for residuals, left foot injury to 
great toe, in which case, he receives the benefit of the 
doubt in his favor.  Specifically, the veteran's SMRs clearly 
denote that he received treatment for an ingrown toenail of 
the left great toe several times, in June 1992 and December 
1992, which could denote a chronic or recurring problem.  
While the Board recognizes that a subsequent, October 1994 
Report of Physical Examination contains a normal clinical 
assessment of the lower extremities, which could preponderate 
against a finding of chronicity of the ingrown toenail, the 
veteran credibly testified in December 2007 that he 
experienced ongoing symptoms of this disorder since the 
initial in-service injury and his private podiatrist, P.E.C., 
has characterized the veteran's left great ingrown toenail as 
a "recurrent" problem.  Such statements weigh in favor of 
the claim.  Thus, when viewing the evidence as a whole, the 
Board determines that it is at least as likely as not that 
the veteran had a chronic problem with an ingrown toenail of 
the left great toe during service, in which case he receives 
the benefit of the doubt to his advantage.  Because he has 
received treatment for the same disorder post-service, in 
1999 and 2003, to include a surgical procedure in an attempt 
to resolve the issue, the Board finds that service connection 
is warranted based on 38 C.F.R. § 3.303(b).            

With respect to the veteran's increased rating claim for 
service connected tinnitus, the Board comments that the 
Federal Circuit, in Smith v. Nicholson, 451 F.3d 1344, 1349-
50 (Fed. Cir. 2006), upheld as valid VA's interpretation of 
the applicable regulations, 38 C.F.R. §§ 4.25(b), 4.87 and 
Diagnostic Code 6260, which limit a veteran to a single, 10 
percent disability rating for tinnitus, regardless of the 
nature of the tinnitus or whether this disability is 
unilateral or bilateral.  Because the veteran is in receipt 
of the maximum schedular rating available for tinnitus, 
namely 10 percent, and no legal basis exists upon which to 
award a higher schedular evaluation for tinnitus, to include 
separate 10 percent ratings for each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) ("where the law and not the evidence is 
dispositive . . . the appeal to the [Board should be] 
terminated because of the absence of legal merit or the lack 
of entitlement under the law").  


ORDER

Service connection for otitis media is granted.

Service connection for residuals, left great toe injury, to 
include ingrown toenail, is granted.

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's increased rating claim 
for bilateral hearing loss.  38 C.F.R. § 19.9.  Specifically, 
the most recent audiological examination of record occurred 
more than two years ago in 2005, and at his December 2007 
Board hearing, the veteran testified that since that time, 
his hearing has worsened.  (Hearing Transcript at 10).  He 
also noted that his hearing impairment made it difficult for 
him to perform the duties of his former job as a postal 
worker, (Hearing Transcript at 10), and his former employer 
indicated the same in a June 2003 letter.  Also, September 
2006 and May 2007 VA examiners have diagnosed the veteran 
with vertigo and have attributed this disorder to his service 
connected bilateral hearing loss.  Accordingly, a fresh VA 
audiological examination is warranted, as well as the 
referral to the Director of Compensation and Pension for 
consideration of an extraschedular rating, pursuant to 38 
C.F.R. §§ 3.321 and 4.16(b).  See 38 C.F.R. § 20.901(a) 
(authorizing the Board to obtain a VA medical opinion).  On 
readjudication of this matter, the AMC/RO must also consider 
whether an additional evaluation for vertigo or dizziness is 
warranted under 38 C.F.R. § 4.87, Diagnostic Code 6204, which 
sets forth the rating criteria for peripheral vestibular 
disorders.   

In addition, with respect to his initial higher rating claim 
for his service connected psychiatric disorder, the Board 
finds that the nature and severity of this disability 
warrants submission of this claim for extraschedular 
consideration, pursuant to 38 C.F.R. § 4.16(b).  Section 
4.16(b) provides that "all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled."  38 C.F.R. § 4.16(b) (Emphasis added).  While the 
Board cannot, in the first instance, assign such an 
extraschedular rating, under appropriate circumstances, as 
here, it may "submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards" set forth in 38 C.F.R. § 4.16(a).  In the instant 
case, a January 2007 VA staff psychiatrist, after conducting 
a mental status examination, expressly concluded that the 
veteran "is considered disabled and unemployable because of 
his mental condition with short temper and low frustration 
tolerance that he could not handle working with people or 
around people."  (Emphasis added).  In the Board's view, 
this determination raises the distinct possibility of a total 
disability rating for this psychiatric disability based on 
unemployability, and therefore, the Board remands this issue 
for extraschedular referral.  Prior to this referral, the 
AMC/RO must conduct any development deemed necessary, to 
include contacting the veteran to determine if he had any 
additional evidence that was relevant to the issue of the 
impact of his service connected mood disorder with depression 
on his employability, to include records or a statement from 
a current or former employer.  

As for the veteran's service connection claims for residuals, 
right hand injury and hypertension, the Board notes that on 
one occasion during service, the veteran had a provisional 
diagnosis of a cyst in the dorsum of the right hand as well 
as a single high blood pressure reading.  After service, in 
VA medical records spanning March 2000 to January 2001 
reflect that the veteran had a cyst on the right hand, and VA 
medical records from February 2003 to March 2005 indicate 
that he has a diagnosis of hypertension.  The only question 
remaining, therefore, amounts to whether a causal nexus links 
each of the in-service maladies to his current disorders.  A 
VA examination must be provided to answer this question.  

In addition, as noted in the Introduction, after the RO has 
completed the appropriate action, it must also readjudicate 
the veteran's TDIU claim.  


Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the appellant 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).

The AMC/RO should also provide proper 
VCAA notice with respect to an increased 
rating claim that includes: (1) 
notification that the claimant must 
provide (or ask the Secretary to obtain), 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life; (2) at least general notice 
of any specific measurement or testing 
requirements needed for an increased 
rating if the Diagnostic Code contains 
rating criteria that would not be 
satisfied by demonstrating only a general 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life; (3) 
notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
-- Vet. App. --, No. 05-0355 (Jan. 30, 
2008).  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
his mood disorder with depression and 
bilateral hearing loss under 38 C.F.R. §§ 
3.321 and 4.16(a), (b), to include 
informing him of the relevancy of any 
evidence from an employer or former 
employer relating to his claim of 
significant work impairment caused by his 
mental disability.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to this aspect of his claim.

			                      2. The veteran must be 
afforded a VA audiological
        examination for the purpose of 
determining the current 
        severity of his bilateral hearing loss.  
The audiological 
        examination must conform to the testing 
requirements 
        enunciated in 38 C.F.R. § 4.85, to 
include (a) conducting 
       of the test by a state-licensed 
audiologist; (b)     
       performance of a controlled speech 
discrimination test 
       (Maryland CNC); and (c) performance of a 
puretone  
       audiometry test.  All tests are to be 
performed without 
       the use of hearing aids.    
       
3. The veteran must also be afforded a VA 
medical examination for the purpose of 
determining the likely etiology of his 
current (1) residuals, right hand injury, 
to include a cyst on the dorsum, and (2) 
hypertension.  The examiner should review 
relevant portions of the claims file and 
indicate as such in the examination 
report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran (to 
include treatment and medication 
history), the physical examination, any 
laboratory tests that are deemed 
necessary, and any additional specialty 
examinations that are warranted, the 
clinician is requested to answer the 
following questions:

1. Is it at least as 
likely as not (50 percent 
or greater probability) 
that the veteran's current 
residuals, right hand 
injury, to include a cyst 
on the dorsum, are 
causally linked to his 
active service or any 
incident thereof?

2. Is it at least as 
likely as not (50 percent 
or greater probability) 
that the veteran's current 
hypertension is causally 
linked to his active 
service or any incident 
thereof, to include the 
single high blood pressure 
reading in service?
        
The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  
        
4. Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service connected psychiatric 
disability and hearing disability.  38 
C.F.R. §§ 3.321, 4.16(b) (2007).
        
5.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claims, 
to include entitlement to total 
disability based on individual 
unemployability (TDIU).  On 
readjudication of the veteran's increased 
rating claim for bilateral hearing loss, 
the AMC/RO must consider whether an 
additional evaluation is warranted under 
38 C.F.R. § 4.87, Diagnostic Code 6204.  

If the veteran remains dissatisfied with 
the outcome, the AMC/RO should issue an 
appropriate SSOC and provide an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2007).
    


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


